Exhibit 10.9

 

EMPLOYMENT AGREEMENT

(John J. Miller)

 

EMPLOYMENT AGREEMENT (the “Agreement”) dated January 4, 2006, by and between
American Media Operations, Inc. (the “Company”) and John J. Miller (the
“Executive”).

 

WHEREAS, the Company desires to employ Executive and to enter into an Agreement
embodying the terms of such employment;

 

WHEREAS, Executive desires to accept such employment and enter into such an
Agreement;

 

NOW, THEREFORE, in consideration of the premises and mutual covenants herein and
for other good and valuable consideration, the parties agree as follows:

 

1. Term of Employment; Executive Representation.

 

a. Employment Term. The Company shall employ Executive for the time period
commencing after the termination of Executive’s current employment, but no
earlier than January 4, 2006 and no later than January 18, 2006 (the “Effective
Time”) and ending on April 17, 2008 (the “Employment Term”) on the terms and
subject to the conditions set forth in this Agreement. Unless 60 days prior
written notice of party’s intent not to renew this Agreement is timely received,
the Agreement shall automatically renew for additional consecutive one year
terms.

 

b. Executive Representation. Executive hereby represents and warrants to the
Company that the execution of this Agreement by Executive and the Company, the
delivery of this Agreement by Executive to the Company and the performance by
Executive of Executive’s duties hereunder shall not constitute a breach of, or
otherwise contravene, the terms of any employment Agreement or other agreement
or policy to which Executive is a party or otherwise bound.

 

c. Prior Agreements. This Agreement supercedes all prior agreements and
understandings (including verbal agreements) between Executive and the Company
and/or its affiliates regarding the terms and conditions of Executive’s
employment with the Company and/or its affiliates (collectively, the “Prior
Agreements”).

 

2. Position.

 

a. During Executive’s employment by the Company, Executive shall serve as
President/Chief Operating Officer (COO) for the Company (subject to change at
the discretion of the Company’s Chairman/CEO). In such position, Executive shall
report directly to the Company’s Chairman/Chief Executive Officer and shall have
such duties and authority as shall be determined from time to time by the CEO or
the Board of Directors of the Company. Such duties shall be consistent with the
title of President/COO. Executive’s position will be based from the Company’s
New York City office. Executive will be required to travel to carry out
Executive’s duties and responsibilities.



--------------------------------------------------------------------------------

b. During Executive’s employment with the Company, Executive will devote
Executive’s full business time and best efforts to the performance of
Executive’s duties hereunder and will not engage in any other business,
profession or occupation for compensation or otherwise which would conflict with
the rendition of such services either directly or indirectly, without the prior
consent of the Company’s Chief Executive Officer.

 

3. Base Salary. During Executive’s employment with the Company, the Company
shall pay Executive a base salary (the “Base Salary”) at the annual rate of
$550,000.00 (Five Hundred Fifty Thousand Dollars and Zero Cents), payable in
regular installments in accordance with the Company’s usual payment practices.

 

4. Annual Bonus. With respect to each full fiscal year during Executive’s
employment with the Company, Executive shall be eligible to earn an annual Bonus
(a “Bonus”) with an annual target of $450,000.00 (Four Hundred Fifty Thousand
Dollars and Zero Cents) (the “Target Bonus”) based on the financial performance
of the Company (based on the approved annual budgeted EBITDA) and pursuant to
the attached Bonus Plan (Exhibit “B”). For FY06, Executive will be eligible to
receive a prorated bonus of 3/12ths of the annual Target Bonus in accordance
with the attached Plan. Executive will receive at least $300,000.00 (Three
Hundred Thousand Dollars and Zero Cents) per fiscal year of the Annual Bonus
stated above for each full fiscal year during the Executive’s employment with
the Company. The Target Bonus will be reviewed and adjusted by the CEO or the
Board of Directors on an annual basis. Annual Bonus, if any, shall be payable
after the close of the fiscal year and the Company’s 10-K has been filed,
(typically, 90 days after the end of the Company’s fiscal year (the Company’s
fiscal year is from April 1st to March 31st).

 

5A. Employee Benefits. During Executive’s employment with the Company, Executive
shall be provided, in accordance with the terms of the Company’s employee
benefit plans as in effect from time to time, health insurance and short term
and long term disability insurance, retirement benefits and fringe benefits
(collectively “Employee Benefits”) on the same basis as those benefits are
generally made available to other similarly situated employees of the Company.
Executive will receive 30 PTO (Personal Time Off) days per year. Executive will
be permitted to fly business class on any flight and shall book said flight(s)
through Company’s travel agent (if business class is not available on a certain
route, first class travel will be permitted). Executive will also receive an
auto allowance in the amount of $750.00 (Seven Hundred Fifty Dollars and Zero
Cents) per month. Executive will also be eligible to be reimbursed for parking
fees in amount of up to $500.00 (Five Hundred Dollars and Zero Cents) per month.
The Company will reimburse Executive for the period of time that Executive is
not eligible to participate in the Company’s Medical Insurance Program for COBRA
coverage with Executive’s current employer if Executive elects to participate in
the COBRA program

 

5B. Equity Arrangements. Executive will receive a grant of 1,350 (One Thousand
Three Hundred Fifty) Class “B” units in the Company’s parent, EMP Group, LLC.
Executive’s grant will be subject to the terms and conditions of an executed
Subscription Agreement, including but not limited to, the vesting schedule.
Executive will be eligible to receive additional Equity Grants based on job
performance and the financial performance of the Company at the sole discretion
of the CEO or the Board of Directors of the Company.



--------------------------------------------------------------------------------

6. Termination. Notwithstanding any other provision of this Agreement, the
provisions of this Section 6 shall exclusively govern Executive’s rights upon
termination of employment with the Company and its affiliates. Executive’s
employment hereunder may be terminated by the Company at any time and for any
reason. If Executive’s employment is terminated by the Company, Executive shall
be entitled to receive:

 

(A) the Base Salary through the date of termination;

 

(B) any Annual Bonus earned but unpaid as of the date of termination for any
previously completed fiscal year; and a prorated portion of the current fiscal
year Annual Bonus, if any, up to the date of termination of employment, per the
terms and conditions of the applicable bonus plan that Executive and Company
have executed,

 

(C) in accordance with Company policy, reimbursement for any unreimbursed
business expenses properly incurred by Executive prior to the date of
Executive’s termination; and

 

(D) such Employee Benefits, if any, as to which Executive may be entitled under
the employee benefit plans of the Company (including, but not limited to,
accrued unused PTO days) (the amounts described in clauses (A) through
(D) hereof being referred to as the “Accrued Rights”).

 

E) severance pay in the amount of the greater of the remaining Employment Term
or twelve (12) months Base Salary, if termination is for any reason other than
Cause or Expiration of the Employment Term or resignation by Executive.
Severance pay, if any, will be payable in twelve (12) equal monthly
installments. Executive will be required to execute the Company’s form
Separation and Release of Claims Agreement in order to be eligible to receive
the severance pay described above. Additionally, if Executive becomes physically
or mentally incapacitated for a continuous period of 90 days, the Company has
the right to terminate Executive’s employment without paying severance. For the
purposes hereof, the term “physical or mental incapacity” means Executive’s
inability to perform the principal duties as contemplated by this agreement.

 

For purposes of this Agreement, “Cause” shall mean (i) Executive’s continued
failure or refusal to substantially perform Executive’s duties hereunder for a
period of 10 days following written notice by the Company to Executive of such
failure or refusal, (ii) conviction of a felony under the laws of the United
States or any state, (iii) Executive’s willful malfeasance or willful misconduct
in connection with Executive’s duties hereunder, (iv) commission of an act
constituting moral turpitude or (v) Executive’s material breach of any provision
of this agreement, including the attached addendum, which the Executive has not
cured within 10 days after receiving written notice by the Company specifying
the nature of the alleged breach. Cause does not include Executive’s resignation
for a material breach by the Company of any provision of this Agreement,
including, but not limited to, a reduction in Base Salary or a material
reduction in benefits, which the Company has not cured within 30 days after
receiving written notice by the Executive specifying the nature of the alleged
breach. Should the Executive resign under the circumstances described in the
immediately preceding sentence, after giving notice of noncompliance and if the
Company does not cure the noncompliance within 30 days, such resignation shall
be deemed a termination without Cause for purposes of this Agreement.



--------------------------------------------------------------------------------

F) Expiration of the Employment Term Upon expiration of the Employment Term,
unless Executive’s employment is earlier terminated pursuant to the terms of
this Agreement, Executive’s termination of employment hereunder (whether or not
Executive continues as an employee of the Company thereafter) shall be deemed to
occur on the close of business on the last day of the Employment Term and
Executive shall be entitled to receive the Accrued Rights. Upon expiration of
the Term of this Employment Agreement, this Employment Agreement shall continue
to renew for successive one year terms unless one party provides the other party
with sixty (60) days advance written notice of their intent to not renew for a
successive one year term. If the Company does not renew this Employment
Agreement, Executive shall be eligible to receive severance pay in the amount of
four (4) months of Base Salary. Severance Pay, if any, will be payable in four
(4) equal monthly installments. Executive will be required to execute the
Company’s form Separation and Release of Claims Agreement in order to be
eligible to receive the Severance Pay described above.

 

Following such termination of Executive’s employment hereunder as a result of
the expiration of the Employment Term, except as set forth above, Executive
shall have no further rights to any compensation or any other benefits under
this Agreement.

 

Following such termination of Executive’s employment, except as set forth in
this Section 6, Executive shall have no further rights to any compensation or
any other benefits under this Agreement.

 

7. Confidentiality. Concurrent with the execution of this Agreement by
Executive, Executive shall execute and deliver to Company, Exhibit “A,” entitled
Confidentiality/Non Compete Addendum, which is attached hereto and made a part
hereof.

 

8. Miscellaneous.

 

a. Governing Law and Exclusive Venue. This Agreement shall be governed by and
construed in accordance with the laws of New York, without regard to its choice
of laws principles. The parties agree that any suit, under, in connection with,
or in any way related to this Agreement shall only be brought in the state
courts located in New York City or in the US District Court for the Southern
District of New York.

 

b. Entire Agreement/Amendments. This Agreement and attached Exhibits hereto
contain the entire understanding of the parties with respect to the employment
of Executive by the Company. There are no restrictions, agreements, promises,
warranties, covenants or undertakings between the parties with respect to the
subject matter herein other than those expressly set forth herein. This
Agreement may not be altered, modified, or amended except by written instrument
signed by the parties hereto.

 

c. No Waiver. The failure of a party to insist upon strict adherence to any term
of this Agreement on any occasion shall not be considered a waiver of such
party’s rights or deprive such party of the right thereafter to insist upon
strict adherence to that term or any other term of this Agreement.



--------------------------------------------------------------------------------

d. Severability. In the event that any one or more of the provisions of this
Agreement shall be or become invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions of this
Agreement shall not be affected thereby.

 

e. Assignment. This Agreement shall not be assignable by Executive. This
Agreement may be assigned by the Company to a company which is a successor in
interest to substantially all of the business operations of the Company or to an
affiliate or related corporation of the Company. Such assignment shall become
effective when the Company notifies Executive of such assignment or at such
later date as may be specified in such notice. Upon such assignment, the rights
and obligations of the Company hereunder shall become the rights and obligations
of such successor company; provided that any assignee expressly assumes the
obligations, rights and privileges of this Agreement and provided further that
if this Agreement is not expressly assumed, the Company is responsible for all
terms contained within.

 

f. Successors; Binding Agreement. This Agreement shall inure to the benefit of
and be binding upon personal or legal representatives, executors,
administrators, successors, heirs, distributes, devises and legatees.

 

g. Notice. For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid, addressed to the
respective addresses set forth below Agreement, or to such other address as
either party may have furnished to the other in writing in accordance herewith,
except that notice of change of address shall be effective only upon receipt.

 

If to the Company:

 

To the attention of the Company’s Senior Vice President, Human Resources and
Administration at the principal corporate headquarters of the Company.

 

If to Executive:

 

To the most recent address of Executive set forth in the personnel records of
the Company.

 

h. Withholding Taxes. The Company may withhold from any amounts payable under
this Agreement such Federal, state and local taxes as may be required to be
withheld pursuant to any applicable law or regulation.

 

i. Counterparts. This Agreement may be signed in counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument. Executive shall receive one fully executed
counterpart each.

 

j. Survival. Notwithstanding any termination/expiration of the Agreement, all
rights and obligations hereunder which by their nature should survive
termination/expiration, shall survive.



--------------------------------------------------------------------------------

9. Advice of Counsel. In entering into this Agreement, Executive represents that
Executive has had an opportunity to seek, and has sought the legal advice of
Executive’s attorney, an attorney of Executive’s own choice and that the terms
of this Agreement have been completely read and explained by Executive’s
attorney, and that those terms are fully understood and voluntarily accepted by
Executive.

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

American Media Operations, Inc.

By:

  /s/ Daniel Rotstein   1/4/06     Daniel Rotstein   Date    

/s/ John J. Miller

  1/4/06     John J. Miller   Date



--------------------------------------------------------------------------------

EXHIBIT “A”

 

Confidentiality / Non-Compete Addendum

 

1. For purposes of this Addendum, the term “Confidential Information” is defined
to mean any non-public information (including any and all information that
becomes public by Executive’s actions or actions of persons obtaining access to
information directly or indirectly from or through Executive) related to the
Company (as such term is defined in the Employment Agreement) and its related
and/or affiliated corporations (hereinafter the “Company”), its business,
finance or proprietary information, including but not limited to information
regarding its officers and employees, its data, statistics, business plans,
records, trade secrets, business secrets, operational methods, customer lists,
concepts, ideas, policies and/ or any other information regarding the Company’s
property or data, whether tangible or intangible, and whether or how stored,
compiled or memorized physically, electronically, photographically, or by any
other means, and specifically including, without limitation, Company proprietary
system designs and programs and information of any kind, Company system
specifications and Company operational methodologies.

 

2. Executive (as such term is defined in the Employment Agreement) acknowledges
that Confidential Information is proprietary to, and a valuable asset of, the
Company and that any disclosure or unauthorized use thereof in violation of this
Addendum will cause irreparable harm and loss.

 

3. Executive shall retain any Confidential Information in strictest confidence
and shall not at any time, whether during or after Executive’s term of
employment with Company, use, exploit or disclose or permit the use,
exploitation or disclosure of any Confidential Information obtained from the
Company and/or Company’s Employees unless otherwise required by law. Executive
covenants and agrees that Executive shall not, either directly or indirectly,
publish or disclose any Confidential Information subject to this Addendum or use
such Confidential Information for Executive’s benefit, another party or any
third parties, without the prior written consent of the Chairman/CEO of the
Company. Executive further agrees that Executive will not retain or use for
Executive’s account at any time any trade names, trademark or other proprietary
business designation used or owned in connection with the business of the
Company or its affiliates.

 

4. Upon termination of employment or demand by the Company, Executive shall
immediately deliver to Company without retaining copies thereof, any and all
Confidential Information and derivations thereof in Executive’s possession or
control, including but not limited to, all notes, analyses, compilations,
studies, interpretations, and other documents, including but not limited to,
photographic, video or electronic documents and recordings.

 

5. Executive shall not, without the prior written consent of the Chairman/CEO of
the Company, make any public statement, announcement or release to any person or
entity, including, but not limited to, trade publications, the press, any
competitor of the Company, customer, or any other third party, disclosing or
relating to any Confidential Information, except as may be necessary to perform
the job function as contemplated in this Agreement and/or to comply with the
requirements of any applicable law, governmental order or regulation in
connection therewith (“Governmental Disclosure”). Prior to any Governmental
Disclosure, Executive shall comply with Section 6 hereto.

 

6. In the event that Executive is requested or required to disclose any
Confidential Information subject to this Addendum in a legal or regulatory
proceeding, Executive shall provide Company with prompt written notice of any
such request or requirements in order to provide Company an opportunity to seek
a protective order or other appropriate remedy. Executive agrees to cooperate
with Company and its counsel, in any effort to prevent such disclosure of the
Confidential Information.

 

7. While employed and for a period of six (6) months following Executive’s
termination of employment for any reason, Executive shall not, in any manner,
attempt to solicit or solicit any employee or customer of Company, its
affiliates, subsidiaries, parent or related companies or successors or assigns
with any offer of employment or consultancy, or hire, retain, engage or
otherwise employ or utilize the services of any such employee or customer of
Company.

 

8. Executive agrees that during the term of Executive’s employment with Company
and for the period of six (6) months following Executive’s termination of
employment, for any reason, Executive will not engage in any relationship,
directly or indirectly, including but not limited to, advising, being
compensated in any way by, being employed by, permitting Executive’s name to be
associated with or used by, or consulting, with any Prohibited



--------------------------------------------------------------------------------

Business (as hereinafter defined) within the United States of America or Canada.
For purposes of this agreement “Prohibited Business” means any business which is
in any way involved in the publishing, production, pre-press, marketing,
racking, or servicing of products similar to Company, which includes, but is not
limited to companies which provide pre-press services, in the United States of
America or Canada. Executive acknowledges that Company’s products and services
are marketed throughout the United States of America and Canada and that
therefore a restriction to the geographic area of the United States of America
and Canada is reasonable with regard to Company’s business plans and the market
for its products and services. If Executive does not comply with the terms
contained herein, Company shall not be obligated to pay Executive Severance. .

 

9. Executive acknowledges that the restrictions and conditions set forth in this
Addendum are essential to Company’s execution of Executive’s Employment
Agreement, without which, Company would not have entered into this agreement.
Executive expressly acknowledges that the restrictions set forth in this
Addendum are reasonable and valid.

 

10. Executive agrees that Executive will make no statements about the Company,
its officers or employees that are intended to, or may reasonably be expected to
disparage or impugn them or to otherwise make any statement that will adversely
affect the reputation of the Company, its officers or employees or otherwise
disrupt, damage, impair or interfere with the Company or its operations or
business prospects.

 

11. Executive acknowledges that a breach of any of the terms, covenants or
conditions contained in this Addendum by Executive and/or those under
Executive’s control will result in irreparable damage to Company and that such
damage will be presumed to have occurred. In the event of such breach or
threatened breach, Company shall be entitled, without the necessity of posting
any bond, to appropriate injunctive relief in any court of competent
jurisdiction, restraining Executive and/or those under Executive’s control from
any such threatened or actual violation of the provisions of this Addendum.
Additionally, if a breach of the promises in this Addendum is demonstrated,
Executive agrees to pay the attorney’s fees, costs and expenses incurred by
Company as a result of such breach. Specifically and unless stated otherwise,
all remedies provided for in this Addendum shall be cumulative and in addition
to and not in lieu of any other remedies available to Company at law, in equity,
or otherwise.

 

12. Nothing contained in this Addendum shall be construed as granting or
conferring any rights by license or otherwise in any Confidential Information
disclosed.

 

13. No delay or omission by Company to exercise any right or power occurring
upon any noncompliance or default by Executive with respect to any of the terms
of this Addendum shall impair any such right or power or be construed to be a
waiver thereof. A waiver by Company of any covenants, conditions, or agreements
to be performed by Executive shall not be construed to be a waiver of any
succeeding breach thereof or of any covenant, condition, or agreement herein
contained.

 

14. The provisions of this Addendum shall survive termination/expiration of the
Agreement.

 

15. For purposes of clarity, nothing in this Addendum is intended to prohibit
Executive from communicating with the Company’s Board of Directors, Audit
Committee and/or its investors.

 

American Media Operations, Inc.

 

By:  

/s/ Daniel Rotstein                 1/4/06

--------------------------------------------------------------------------------

          By:  

/s/ John Miller                                   1/4/06

--------------------------------------------------------------------------------

    Date               John Miller   Date         Its:  

SVP H.R. & Admin.

--------------------------------------------------------------------------------

               